DETAILED ACTION
This action is in response to the RCE filed 02/24/2022 in which claims 1 and 6-8 have been amended, and claims 2 and 4-5 have been canceled; thus claims 1, 3 and 6-8 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
Applicants’ arguments with regard to Hookway are moot as Hookway is no longer cited in the rejections.
In response to applicant's arguments against Hou alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicants’ argument that “Chen proves Applicant's argument that the person skilled in the art would have understood that Hou's molecular dynamics simulations are in fact simulations, and should not be construed as being indicative of reality”; the Examiner disagrees.  As argued previously, one of skill in the art would not have had the benefit of the disclosure of Chen because of the date it was available, i.e. after effective filing of the instant disclosure. The Examiner agrees it is clear from Hou that the results are computational and thus not proven by experiment, however there was no reason at the time of filing, to conclude that the result in Hou were not correct or operable.
In response to applicant's arguments alleging unexpected results are present in the claimed invention and thus the claims are not obvious in view of the prior art, the Examiner disagrees. Applicants’ have provided (1) the Declaration dated 12/22/2021 of Rahul Nair (“the Nair Declaration”) and (2) the Declaration dated 02/24/2022 of Lydéric Bocquet (“the Bocquet Declaration”), which are argued to support unexpected results of the instantly claimed invention. The Bocquet Declaration notes that the data provided with the arguments dated 12/22/2021 accompanying the Nair Declaration is erroneous and should be disregarded, and so the data provided with the arguments dated 12/22/2021 is not considered.  As such, only the data provided with the Bocquet Declaration is considered, which the Examiner generally agrees shows a process which successfully preferentially separates methanol from methanol/water solution when the membrane is first activated with menthol.   
However, the data provided are not sufficient to show unexpected results of the claimed invention. Specifically:
It is well settled that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness.  See 2145 and 716.02(d) which states “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."”
1. As rejected claim 1 is not commensurate with the scope of the claims. Claim 1 at least does not require that the alcohol activated membrane not be dried out, or otherwise treated with another chemical/solvent before contacting the mixture  to be separated. The result disclosed by Applicants’ appear to require not merely that the membrane be, at some point after its formation, contacted with the pure alcohol but that said pure alcohol is present when the mixture  to be separated is contacted with the membrane, and thus the evidentiary showing is far from being commensurate in scope with the degree of patent protection sought.  
3. It is not clear the results obtained show unexpectedly better results.  Applicants have only provided for consideration one set of data which shows proper functionating after activation, and have not provided evidence that the process does not function unless the activation occurs.
Thus the claimed invention is not seen to possess unexpected results and is obvious in view of the cited art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yanan Hou, Zhijun Xu, and Xiaoning Yang, Interface-Induced Affinity Sieving in Nanoporous Graphenes for Liquid-Phase Mixtures,  The Journal of Physical Chemistry C 2016 120 (7), 4053-4060 (hereinafter “Hou”) in view of Huang, L., et al. (2016), Reduced Graphene Oxide Membranes for Ultrafast Organic Solvent Nanofiltration. Adv. Mater., 28: 8669-8674. (hereinafter “Huang”).
Regarding claim 1 Hou discloses a method for extracting ethanol from an ethanol-water mixture, wherein the method comprises: 
Separation of ethanol-water mixtures via the pervaporation-like hydraulic permeation of an equimolar mixture of ethanol and water through a series of graphene nanopores, wherein the ethanol-water mixture contacts one side of the nanoporous graphene membrane,
And where ethanol selectively permeates to the membrane such that the membrane generally demonstrates higher ethanol penetration ability relative to water, and ethanol is recovered from the other side of the nanoporous graphene membrane (ethanol is considered to be broadly “recovered”, i.e. from the mixed solution, in Fig. 1b, 2b where it is separated onto one side of the graphene membrane, further the membrane is specifically compared to those used in ethanol recovery (p. 4056, left column full para.); see Abstract, Figs. 1-6, Secs. 2. SIMULATION METHOD, at least first para. of 3. RESULTS AND DISCUSSIONS, and  4. CONCLUSION.
Hou does not disclose (1) wherein the nanoporous carbon membrane is a multilayer graphene oxide or reduced graphene oxide membrane, or (2) wherein the nanoporous carbon membrane is activated before its use, by contacting it with a pure preparation of the organic compound to be extracted.
However Huang discloses forming an rGO membrane for solvent nanofiltration wherein a multiple layers of rGO are coated onto a support to form the membrane and then the membrane “was immediately soaked in an organic solvent or water to keep its solvated state” because “[i]f the S-rGO coating was completely dried, rGO sheets would irreversibly restack to form a more ordered compact microstructure”, which would result in lower solvent permeances (pg. 8669 last partial para. through pg. 8671 first para.).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hou by 
(1) substituting for the graphene, reduced graphene oxide (rGO) and using multiple layers of the rGO as disclosed by Huang because this involves the simple substitution of known forms of graphene used in organic solvent filtration membranes in order to obtain the predictable result of a functional fluid filter; and 
(2) keeping the graphene membrane wet by soaking it in an organic solvent or water as disclosed by Huang in order to prevent the rGO membrane from completely drying which is known to irreversibly restack the rGO into a different form, which reduces the solvent permeances (pg. 8669 last partial para. through pg. 8671 first para.).
With regard to specifically what material to soak the rGO membrane in, Huang discloses broadly the use of water or organic solvent (pg. 8669, last partial para.) where organic solvents are filtered using the membrane.  Therefore, since the method of Hou is a filtration of ethanol and water, it would have been obvious to try using either pure ethanol or pure water, or a mixture of the two so that the material used is guaranteed to be compatible with the solution fed to the membrane during separation use, and because this involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; see MPEP 2143(I)(E).
Regarding claim 3 Hou in view of Huang discloses the method of claim 1, wherein the nanoporous carbon membrane may have a pore size of 0.928 nm (Fig. 1). 
Regarding claims 6-7 Hou in view of Huang discloses the method of claim 1, wherein the organic compound is ethanol (Abstract). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Huang in view of US 2013/0270188 A1 (hereinafter “Karnik”).
Regarding claim 8 Hou in view of Huang discloses the method of claim 1, but does not disclose wherein the nanoporous carbon membrane is placed on a porous support layer. 
However Karnik discloses a nanoporous graphene membrane which is supported by a porous support layer in order to compensate for any defects in the graphene membrane and improve the membranes selectivity ([0058], [0067], Figs. 1-2).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hou in view of Huang by including a porous support layer under the graphene membrane as disclosed by Karnik in order to compensate for any defects in the graphene membrane and improve the membranes selectivity ([0058], [0067], Figs. 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773